DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on November 8, 2021. Claims 1-5, 7-14, 20 and 21 are withdrawn from consideration by the Examiner. Claim 6 has been canceled. Claims 15 and 16 have been amended.

Response to Arguments
Applicant’s arguments, see pages 9-12 of Remarks, filed November 8, 2021, with respect to the rejection(s) of claim(s) 15 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shivak (US 9,113,591 B2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shivak (US 9,113,591 B2) in view of Beck et al (US 5,793,035).
With regard to claim 15, Shivak discloses a spray assembly (Fig. 6) configured to dispense a solution onto an agricultural surface (abstract), the spray assembly comprising: a spray nozzle (16/18/20) configured to be in fluid communication with a first reservoir (50A) containing a solvent, a second reservoir (50B) containing a first solute, and a third reservoir (52) containing a second solute, the spray nozzle (16/18/20) including a variable pulsing control valve (32).
However, Shivak does not disclose an optic transmitter configured to capture an image including a previously defined plant matter on the agricultural surface; and a control processor  configured to receive the image from the optic transmitter, the control processor also configured to send a first signal to the variable pulsing control valve to dispense a first solution of the solvent and the first solute in response to the control processor identifying a first previously defined plant matter on the agricultural surface, and send a second signal to the variable pulsing control valve to dispense a second solution of the solvent and the second solute in response to the control processor identifying a second previously defined plant matter on the agricultural surface.
Beck teaches an optic transmitter (1) configured to capture an image including a previously defined plant matter on the agricultural surface; and a control processor (Fig. 5) configured to receive the image from the optic transmitter, send a first signal to the variable pulsing control valve to dispense a first solution of the solvent and the first solute in response to the control processor identifying a first previously defined plant matter on the agricultural surface, and send a second signal to the variable pulsing control valve to dispense a second solution of the solvent and the second solute in response to the control processor identifying a second previously defined plant matter on the agricultural surface (abstract and Figs. 8A-8B).

With regard to claims 16, 17 and 19, Shivak further discloses wherein the spray nozzle is a first spray nozzle (18), and wherein the spray assembly includes a second spray nozzle (20) configured to be in fluid communication with the first reservoir (50A), the second reservoir (50B), and the third reservoir (52), and wherein the control processor is configured to send a third signal to a variable pulsing control valve (32) of the second spray nozzle (20) to dispense the second solution (50B) on the agricultural surface at the same time the first spray nozzle (18) is dispensing the first solution (50A) on the agricultural surface (Fig. 6),
wherein the first, second and third lines are coupled to the first and second spray nozzles (18/20) in parallel relationship (Fig. 6), and pumps (36).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shivak in view of Beck as applied to claim15 above, and further in view of McQuinn (US 6,230,091 B1).
With regard to claim 18, the device of Shivak in view of Beck discloses the invention as disclosed in the rejection of claim 15 above. However, they do not disclose the variable pulsing control valve is configured to change a flow rate of the first and second solutions being dispensed on the agricultural surface dependent upon a speed of the agricultural vehicle over the agricultural surface.

McQuinn teaches a variable pulsing control valve (32) is configured to change a flow rate of the first and second solutions being dispensed on the agricultural surface dependent upon a speed of the agricultural vehicle over the agricultural surface (Col. 10 lines 44-53 and Col. 18 lines 48-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shivak, by incorporating the control system (300) with the GPS receiver (52) and radar device (54) as taught by McQuinn in communication with the variable pulsing control valve (36) of Shivak, for the benefit of accurately applying the solution onto the agricultural field in order to prevent overspray or underspray (Col. 5 lines 7-13).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752